Citation Nr: 1211126	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-06 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for right knee patellofemoral arthrosis, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for right knee patellofemoral arthrosis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from October 1987 to October 1990, and from January 1991 to February 1991.

This matter came to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in November 2010 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that all of the express directives set forth in the prior Board remand were not complied with and remand is therefore necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The prior Board remand directed that the Veteran be afforded another VA examination of the knees.  Such an examination was conducted in December 2010.  One of the Board's directives was for the examiner to report whether there was evidence of recurrent subluxation or lateral instability of the knees and, if so, whether it was slight, moderate, or severe.  Review of the December 2010 examination report appears to show that there was no ligamentous laxity of either knee.  However, the report does not clearly indicate whether there was evidence of recurrent subluxation.  Given the rating criteria to be considered with regard to the knees, such information is necessary to allow for informed appellate review. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination of the knees.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  Any medically indicated tests, such as x-rays, should be accomplished.  

Examination findings should be clearly reported to allow for application of VA's rating criteria for knee disabilities.  The examiner should report range of motion of the knees and indicate (in degrees) the point at which pain is elicited.  The examiner should also report any additional functional loss due to weakness, fatigue or incoordination, including during flare-ups.  

The examiner should also report whether there is evidence of recurrent subluxation or lateral instability of the knees and, if so, whether it is slight, moderate or severe. 

2.  In the interest of avoiding further remand, the RO should review the examination report to ensure that it is responsive to the remand directives.

3.  After completion of the above and any additional development of the evidence that the RO may deem necessary, the RO should review the record and determine if higher or additional ratings are warranted for the knee disabilities.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


